People v Urbaez (2021 NY Slip Op 04315)





People v Urbaez


2021 NY Slip Op 04315


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


650 KA 19-01441

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSHUNDEE URBAEZ, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (WILLIAM CLAUSS OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Rory A. McMahon, A.J.), rendered May 29, 2019. The judgment convicted defendant upon a plea of guilty of robbery in the first degree, attempted robbery in the first degree (two counts), assault in the second degree (two counts), and criminal mischief in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law
§ 160.15 [4]), two counts of attempted robbery in the first degree
(§§ 110.00, 160.15 [4]), two counts of assault in the second degree
(§ 120.05 [2]), and criminal mischief in the second degree (§ 145.10). Although defendant did not validly waive his right to appeal (see People v Dozier, 179 AD3d 1447, 1447 [4th Dept 2020], lv denied 35 NY3d 941 [2020]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Entered: July 9, 2021
Mark W. Bennett
Clerk of the Court